      4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 1 of 42 - Page ID # 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA
                                 LINCOLN DIVISION



JUDY COHEN,                                         §
                                                    §
         Plaintiff,
                                                    §   CASE NO.:
vs.                                                 §
                                                    §
NOVARTIS PHARMACEUTICALS                            §
CORPORATION; NOVARTIS AG;                           §
NOVARTIS PHARMA AG; NOVARTIS                        §   COMPLAINT FOR DAMAGES
INSTITUTES FOR BIOMEDICAL                           §
RESEARCH, INC.; NOVARTIS                            §   DEMAND FOR JURY TRIAL
PHARMACEUTICALS UK LIMITED;                         §
ALCON RESEARCH, LLC, F/K/A ALCON                    §
RESEARCH, LTD.,                                     §
                                                    §
         Defendants.                                §


                                         COMPLAINT

        COMES NOW Plaintiff, JUDY COHEN, by and through undersigned counsel, and

hereby brings this action for damages against Defendants, Novartis Pharmaceuticals

Corporation; Novartis AG; Novartis Pharma AG; Novartis Institutes for Biomedical Research,

Inc.; Novartis Pharmaceuticals UK Limited; and Alcon Research, LLC f/k/a Alcon Research,

Ltd., and alleges as follows:

                                       INTRODUCTION

        1.      This is an action for damages due to Plaintiff relating to Defendants’

development, testing, manufacture, packaging, preparation, labeling, marketing, supply and/or

sale of the dangerous and defective pharmaceutical product Beovu®.

        2.      Defendants misrepresented that Beovu was a safe and effective treatment for age-

related macular degeneration when in fact the drug causes serious medical problems including


                                                1
    4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 2 of 42 - Page ID # 2




intraocular inflammation, retinal vasculitis, retinal vascular occlusion, and other serious vision

problems.

        3.       Defendants failed to warn physicians and the public about Beovu’s propensity to

cause vision related adverse events including, but not limited to, ocular inflammation, retinal

vasculitis, retinal vascular occlusion, and other serious and permanent eye injuries.

        4.       Consumers and physicians alike have been misled about Beovu’s safety and

efficacy, and as a result consumers, including Plaintiff, have suffered serious and permanent eye

injuries including ocular inflammation, retinal vasculitis, retinal vascular occlusion, and other

serious eye injuries.

                                            PARTIES

        5.       Plaintiff, JUDY COHEN, is and was at all times relevant hereto, a resident of

Lancaster County, Nebraska. Plaintiff used Beovu, and was treated for her Beovu related

injuries, in this judicial District.

        6.       Defendant, Novartis Pharmaceuticals Corporation, a subsidiary of Novartis AG, is

and was at all times relevant hereto, a corporation organized under the laws of the State of

Delaware with its principal place of business at One Health Plaza, East Hanover, New Jersey

07936. Defendant, Novartis Pharmaceuticals Corporation is the current sponsor of the Biologics

License Application for Beovu, and thus maintains primary responsibility and control over the

drug and all activities and materials relating thereto. Upon information and belief, Defendant,

Novartis Pharmaceuticals Corporation has also been substantively involved in the design,

funding, authoring, conduct and/or publication of medical research related to Beovu.

        7.       Defendant, Novartis AG is and was at all times relevant hereto, a foreign

corporation organized and existing under the laws of Switzerland with its principal place of

business at Lichtstrasse 35, CH-4056 Basel, Switzerland. Defendant, Novartis AG is the ultimate
                                                 2
   4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 3 of 42 - Page ID # 3




global parent corporation to Defendants, Novartis Pharmaceuticals Corporation, Novartis

Pharma AG, Novartis Institutes for Biomedical Research, Inc., and Novartis Pharmaceuticals UK

Limited. Upon information and belief, Defendant, Novartis AG has been substantively involved

in the design, funding, authoring, conduct and/or publication of medical research related to

Beovu.

         8.    Defendant, Novartis Pharma AG, a subsidiary of Novartis AG, is and was at all

times relevant hereto, a foreign corporation organized and existing under the laws of Switzerland

with its principal place of business at Lichtstrasse 35, CH-4056 Basel, Switzerland. Upon

information and belief, Defendant, Novartis Pharma AG developed the commercial formulation

of Beovu, and has been substantively involved in the design, funding, authoring, conduct and/or

publication of medical research related to Beovu.

         9.    Defendant, Novartis Institutes for Biomedical Research, Inc., a subsidiary of

Novartis AG, is and was at all times relevant hereto, a corporation organized under the laws of

the State of Delaware with its principal place of business at 250 Massachusetts Avenue,

Cambridge, Massachusetts 02139. Upon information and belief, Defendant, Novartis Institutes

for Biomedical Research, Inc. has been substantively involved in the design, funding, authoring

conduct, and/or publication of medical research related to Beovu.

         10.   Defendant, Novartis Pharmaceuticals UK Limited, a subsidiary of Novartis AG, is

and was at all times relevant hereto, a foreign corporation organized and existing under the laws

of the United Kingdom with its principal place of business at Frimley Business Park, Frimley,

Camberley, Surrey, GU16 7SR, United Kingdom. Upon information and belief, Defendant,

Novartis Pharmaceuticals UK Limited has been substantively involved in the design, funding,

authoring, conduct and/or publication of medical research related to Beovu.



                                                3
    4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 4 of 42 - Page ID # 4




       11.     Defendant, Alcon Research, LLC, formerly known as Alcon Research, Ltd., is

and was at all times relevant hereto, a corporation organized under the laws of the State of

Delaware with its principal place of business at 6201 South Freeway, Fort Worth, Texas 76134.

Upon information and belief, Defendant, Alcon Research, LLC, formerly known as Alcon

Research, Ltd., was the entity which maintained primary responsibility for the design and

conduct of the Phase I, II, and III clinical trials for Beovu, filed the original Investigational New

Drug Application for Beovu with the FDA on April 20, 2011, and sponsored the Biologics

License Application for Beovu until October 16, 2018. Additionally, Defendant, Alcon Research,

LLC, formerly known as Alcon Research, Ltd., has been substantively involved in the design,

funding, authoring, conduct and/or publication of medical research related to Beovu.

       12.     Defendants, Novartis Pharmaceuticals Corporation; Novartis AG; Novartis

Pharma AG; Novartis Institutes for Biomedical Research, Inc.; Novartis Pharmaceuticals UK

Limited; and Alcon Research, LLC f/k/a Alcon Research, Ltd., shall hereinafter be referred to

collectively as “Defendants” or “Novartis”.

       13.     Defendants were jointly engaged in the business of designing, developing,

manufacturing, testing, packaging, promoting, marketing, distributing, labeling, and/or selling

Beovu, and controlling the Investigational New Drug Application and Biologics License

Application for Beovu.

       14.     At all times relevant hereto, Defendants include and have included any and all

parent companies, subsidiaries, affiliates, divisions, franchises, partners, joint venturers, and

organizational units of any kind, their predecessors, successors and assigns and their officers,

directors, employees, agents, representatives and any and all other persons acting on their behalf.

       15.     At all times relevant hereto, Defendants were engaged in the business of



                                                 4
    4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 5 of 42 - Page ID # 5




developing, designing, licensing, manufacturing, distributing, selling, marketing, and or

introducing into interstate commerce throughout the United States, and in the state of Nebraska,

either directly or indirectly, through third-parties, subsidiaries and/or related entities, the

pharmaceutical product Beovu.

                                    JURISDICTION & VENUE

       16.     The jurisdiction of this Court over the subject matter of this action is predicated

on 28 U.S.C. § 1332. The amount in controversy exceeds $75,000.00, exclusive of interest and

costs and complete diversity of citizenship exists between the parties.

       17.     Venue in this Court is proper pursuant to 28 U.S.C § 1391 in that a substantial

part of the events or omissions giving rise to the claims asserted herein occurred in this District,

and Defendants are subject to personal jurisdiction in this District.

                                      GENERAL ALLEGATIONS

       18.     This action is for damages brought on behalf of Plaintiff, JUDY COHEN, who

was prescribed and supplied with and who has taken the prescription drug Beovu, as tested,

studied, researched, evaluated, endorsed, designed, formulated, compounded, manufactured,

produced, processed, assembled, inspected, distributed, marketed, labeled, promoted, packaged,

advertised for sale, or otherwise placed in the stream of commerce by Defendants.

       19.     Plaintiff, JUDY COHEN, brings this action against Defendants to recover

damages for the injuries suffered as a result of her ingestion of Beovu and to recover for her

individual economic and non-economic damages which she sustained as a result therefrom.

       20.     Defendants’ wrongful acts, omissions, and fraudulent misrepresentations caused

Plaintiff’s injuries and damages.

       21.     At all times relevant, Defendants were engaged in the business of researching,



                                                  5
    4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 6 of 42 - Page ID # 6




licensing, designing, formulating, compounding, testing, manufacturing, producing, processing,

assembling, inspecting, distributing, marketing, labeling, promoting, packaging and/or

advertising for sale the prescription drug Beovu for use by physicians in treating their patients,

including Plaintiff.

       22.     At all times relevant, Defendants were authorized to do business within Plaintiff’s

state of residence and did conduct such business.

       23.     At times relevant, the officers and directors of Defendants participated in,

authorized, and directed the production and promotion of Beovu when they knew, or with the

exercise of reasonable care should have known, of the hazards and dangerous propensities of

Beovu and thereby actively participated in the tortious conduct which resulted in the injuries

suffered by Plaintiff discussed herein.

                                FACTS COMMON TO ALL COUNTS

       24.     Beovu® (brolucizumab) is a human vascular endothelial growth factor (“VEGF”)

inhibitor indicated for the treatment of Neovascular (Wet) Age-Related Macular Degeneration

(“AMD” or “nAMD”) in adults.

       25.     Wet AMD, also referred to as exudative AMD (“eAMD”), is characterized by the

presence of choroidal neovascularization, a pathologic form of angiogenesis that results in the

leakage and accumulation of fluid within the retina. In general, the primary goal of treatment for

wet AMD is to maintain visual acuity, which requires drying the retina through the inhibition of

new blood vessel growth and reduction of fluid leakage.

       26.     The Beovu molecule, formerly known as ESBA1800 and/or RTH258, was

originally developed by Switzerland-based ESBATech AG. ESBATech AG was acquired by

Alcon, Inc. in September 2009, after which Alcon, Inc. and its subsidiaries, including Alcon



                                                6
    4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 7 of 42 - Page ID # 7




Research, LLC f/k/a Alcon Research, Ltd., assumed ownership and all future marketing rights to

Beovu. Novartis Pharmaceuticals Corporation subsequently acquired Alcon, Inc. in April 2011,

and with it, ownership and all future marketing rights to Beovu. During the premarketing

development process, Beovu was regulated under Investigational New Drug Application number

112023 in the United States.

       27.     Novartis announced that the United States Food and Drug Administration

(“FDA”) accepted the Biologics License Application (“BLA”) for Beovu on April 15, 2019. At

that time, Novartis noted that it had used a priority review voucher to expedite review of Beovu

in the U.S. in order to “make brolucizumab available as quickly as possible”. This is despite the

fact that safe and efficacious drugs for the treatment of wet AMD were already on the market in

the United States.

       28.     Beovu received FDA approval on October 7, 2019 under BLA number 761125.

       29.     Approval of Beovu was based on the results of two prospective, randomized,

double-blind, multicenter Phase III studies, HAWK (NCT02307682) and HARRIER

(NCT02434328), which, based on the data as characterized to the FDA by Defendants, met the

primary endpoint of non-inferiority to aflibercept in mean change in best-corrected visual acuity

(“BCVA”) from baseline to week 48.

       30.     Beovu is administered as an intravitreal injection and is intended to treat AMD by

inhibiting the binding of VEGF to the VEGFR1 and VEGFR2 receptors, thereby suppressing the

growth of abnormal blood vessels and reducing the potential for fluid leakage into the retina.

       31.     Beovu is the third VEGF inhibitor to receive FDA approval for the treatment of

wet AMD. Other VEGF inhibitors approved for the treatment of wet AMD include Lucentis®

(ranibizumab) by Genentech, which was approved June 30, 2006, and Eylea® (aflibercept) by



                                                7
    4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 8 of 42 - Page ID # 8




Regeneron Pharmaceuticals, which was approved November 18, 2011. Unlike Beovu, Lucentis

and Eylea “have been well established as effective and safe anti-VEGF therapies for nAMD”.

       32.     Although not approved by the FDA for this indication, Avastin® (bevacizumab)

by Genentech is another VEGF inhibitor routinely utilized by ophthalmologists in the treatment

of wet AMD. Avastin has been on the market since February 26, 2004.

       33.     Clinical treatment guidelines published by the American Academy of

Ophthalmology currently state “intravitreal injection therapy using anti-vascular endothelial

growth factor (VEGF) agents (e.g., aflibercept, bevacizumab, and ranibizumab) is the most

effective way to manage neovascular AMD and represents the first line of treatment”.

       34.     Novartis sought to acquire and develop a new drug for the treatment of wet AMD

that they could promote as requiring less frequent injections than other VEGF inhibitors. This

would be accomplished by creating a drug composed of a smaller molecule that would allow for

delivery of a greater molar dose with more effective tissue penetration and greater durability,

thereby allowing for longer intervals between injections.

       35.     According to the published article titled Retinal vasculitis and intraocular

inflammation after intravitreal injection of brolucizumab by Baumal et al., Beovu’s “molecular

mass of 26 kDa is less than that of other commercially available anti-VEGF agents, allowing for

a higher molar concentration with potential for greater anti-VEGF therapeutic performance per

intravitreal injection. Increased molar concentration combined with a high binding affinity for

VEGF have been postulated to account for its potential for increased durability, and

brolucizumab is the first agent in this class approved for a dosing interval range of 8 to 12 weeks

after 3 loading doses.”

       36.     Since receiving FDA approval, Novartis has encouraged ophthalmologists to



                                                8
    4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 9 of 42 - Page ID # 9




switch their patients to Beovu by marketing it as requiring less frequent injections than other

VEGF inhibitors used in the treatment of AMD, thereby purporting to offer greater convenience

and reduce patient non-adherence.

       37.     While Novartis’ marketing of Beovu has been primarily directed towards

convincing doctors to switch patients who have previously been treated with other VEGF

inhibitors to Beovu, none of the patients included in the premarket clinical trials had ever

received prior treatment with other VEGF inhibitors. Instead, the study protocols for the HAWK

and HARRIER clinical trials required all enrolled patients to be treatment-naïve. Therefore,

Novartis failed to perform any testing in the very patient population to which it intended, and

indeed did, specifically market Beovu to after it received FDA approval.

       38.     The instant matter involves injuries of retinal vasculitis, retinal vascular

occlusion, and other acute eye injuries associated with the administration of Beovu.

       39.     Retinal vasculitis is characterized by inflammation of the vessels of the retina

typically leading to a decrease in vision. Retinal vascular occlusion is characterized by an

obstruction of the venous system of the retina, usually by a thrombus or embolus, causing vision

loss which can be severe and permanent. In many cases patients can present with concomitant

retinal vasculitis and retinal vascular occlusion.

       40.     Retinal vasculitis and retinal vascular occlusion are injuries unique to Beovu use.

These injuries have been widely reported in patients taking Beovu, but are not considered to be a

risk with other VEGF inhibitors.

       41.     Data from the HAWK and HARRIER Phase III clinical trials were published in

January 2020. In their publication titled HAWK and HARRIER: phase 3, multicenter,

randomized, double-masked trials of brolucizumab for neovascular age-related macular



                                                     9
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 10 of 42 - Page ID # 10




degeneration, Dugel et al. reported no cases of retinal vasculitis in any treatment group, two

(0.6%) serious cases of retinal artery occlusion in the Beovu 3mg group, no serious cases of

retinal artery occlusion in the Beovu 6mg groups, and one (0.3%) serious case of retinal artery

occlusion in the aflibercept 2mg group. These events were simply listed in a table in the

publication and were not discussed by authors in the text of the manuscript. Additionally, as

noted below, these events were significantly underreported in this publication.

        42.    It should further be noted that Defendant, Novartis Pharma AG funded and

“participated in the design of the study; management, analysis, and interpretation of the data;

preparation, review, and approval of the manuscript” for this publication by Dugel and

colleagues. Additionally, two of the authors of this study, James Warburton, MBBS and Andreas

Weichselberger, PhD, were employees of Defendant, Novartis Pharma AG, and were noted to

have contributed to the conception and design, data collection, analysis and interpretation, and

maintained overall responsibility for the study. These two authors are also inventors of the

brolucizumab molecule as reflected on United States Patent number US 2016/0130337 A1.

Accordingly, at all times Defendant maintained control over the study data and manuscript, and

thus had the ability to edit, revise, or correct any false or misleading information contained

therein, however it chose not to do so.

        43.    On February 23, 2020, the American Society of Retina Specialists (“ASRS”)

issued an alert to its members in which it noted that it had received 14 reported cases of

vasculitis following Beovu injections, 11 of which were designated as occlusive retinal

vasculitis.

        44.    On March 30, 2020, ASRS issued an update noting the number of cases of retinal

vasculitis following intravitreal injections of Beovu it had received had risen to 25, with 21 such



                                                10
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 11 of 42 - Page ID # 11




cases involving retinal occlusion.

       45.     Subsequent to the first ASRS communication in February 2020, Novartis

announced it was “conducting a comprehensive review of a limited number of reported cases of

severe vision loss, inflammation and potential retinal vasculitis in patients treated with Beovu”

and that it would commission an external Safety Review Committee to conduct safety

evaluations for Beovu.

       46.     Following their review of safety data, on April 8, 2020 Novartis confirmed the

existence of a safety signal involving rare adverse events of “retinal vasculitis and/or retinal

vascular occlusion that may result in severe vision loss” for Beovu.

       47.     On June 4, 2020, ASRS issued a report containing the external Safety Review

Committee’s initial findings regarding cases of retinal vasculitis and retinal vascular occlusion

occurring during the Phase III HAWK and HARRIER trials.

       48.     According to the report, out of a total 1,088 patients in premarket clinical trials

assigned to Beovu treatment arms, the committee found that 36 (3.3%) experienced retinal

vasculitis, 23 (2.1%) of which experienced concomitant vascular occlusion. Risk of ≥ 3 line

vision loss and ≥ 6 line vision loss over two years in patients with retinal vasculitis was 22%

(8/36) and 14% (5/36), respectively, and in those with occlusive retinal vasculitis was 30%

(7/23) and 22% (5/23), respectively.

       49.     In comparing the external Safety Review Committee’s findings to the Beovu

Phase III clinical trial data as originally reported by Novartis to the FDA, ASRS commented,

“the [Safety Review Committee] found that their observed incidences of both retinal vasculitis

and retinal vascular occlusion were higher than the incidences reported by the investigators”.

       50.     Published ahead-of-press on June 20, 2020, just 16 days after the preliminary



                                                11
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 12 of 42 - Page ID # 12




Safety Review Committee’s report was issued, in a publication titled HAWK and HARRIER:

Ninety-Six-Week Outcomes from the Phase 3 Trials of Brolucizumab for Neovascular Age-

Related Macular Degeneration, Dugel et al. (2020) reported on 96-week outcomes from the

HAWK and HARRIER Phase III clinical trials. In this updated data set, retinal vasculitis was

simply noted to have occurred during the trials, and the treatment assignments and number of

patients affected were not reported. Four retinal arterial occlusive events were reported in the

Beovu 3mg group and six retinal arterial occlusive events were reported in the Beovu 6mg

groups. Total retinal arterial occlusive events occurring in the aflibercept 2mg group were not

reported, but one case of retinal artery occlusion coded as a serious adverse event was listed in a

table.

         51.   Dugel and colleagues did make a passing reference to postmarketing cases of

intraocular inflammation, vasculitis, and retinal occlusive vasculitis as reported by ASRS, and

noted that such reports are currently being investigated by Novartis and an external safety review

committee. However, there was no mention by the authors that the safety review committee was

reanalyzing the HAWK and HARRIER data and had already found numerous unreported cases

of retinal vasculitis and retinal vascular occlusion. It should be noted that while this manuscript

was originally submitted for publication in December 2019, it was last revised on June 4, 2020,

the same day the Safety Review Committee report was issued, prior to its being accepted for

publication by Ophthalmology on June 12, 2020.

         52.   Similar to the earlier publication by Dugel et al. discussed above, Defendant,

Novartis Pharma AG funded and “participated in the design of the study; management, analysis,

and interpretation of the data; and preparation, review, and approval of the manuscript” for this

updated publication by Dugel and colleagues. Again, two of the authors of the study, Georges



                                                12
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 13 of 42 - Page ID # 13




Weissgerber, MD and Kinfemichael Gedif, PhD, were employees of Defendant, Novartis

Pharma AG, and one or both were noted to have contributed to the conception and design, data

collection, analysis and interpretation, and maintained overall responsibility for the study.

Accordingly, at all times Defendant maintained control over the study data and manuscript, and

thus had the ability to edit, revise, or correct any false or misleading information contained

therein, however it chose not to do so.

       53.     Following its confirmation of a safety signal, Novartis revised the United States

product labeling for Beovu on June 9, 2020 to include a new warning regarding the risk of

“Retinal Vasculitis and/or Retinal Vascular Occlusion” (§5.2), which reads as follows:

                       Retinal vasculitis and/or retinal vascular occlusion,
                       typically in the presence of intraocular
                       inflammation, have been reported with the use of
                       BEOVU [see Contraindications (4.2) and Adverse
                       Reactions (6.1)]. Patients should be instructed to
                       report any change in vision without delay.

       54.     It is yet unclear when this new warning was widely disseminated to physicians

utilizing Beovu with their patients.

       55.     Prior to June 2020, no warnings regarding the risk of retinal vasculitis or retinal

vascular occlusion were present in the United States product labeling for Beovu.

       56.     Data further supporting the causal relationship between administration of Beovu

and retinal vasculitis and retinal vascular occlusion injuries have been documented in the peer-

reviewed medical literature. Several publications have detailed these adverse health outcomes

following Beovu administration since its approval in 2019.

       57.     For example, in a publication titled Retinal vasculitis and intraocular

inflammation after intravitreal injection of brolucizumab, Baumal et al. presented a retrospective

case series of retinal vasculitis and intraocular inflammation in 15 eyes from 12 patients

                                                13
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 14 of 42 - Page ID # 14




following administration of Beovu. All eyes had received previous intravitreal injections of one

or more anti-VEGF agents including aflibercept, bevacizumab, and ranibizumab. The diagnosis

of retinal vasculitis and intraocular inflammation in this series was made at a mean of 35.5 days

(range 14-56 days) in 10 eyes after receiving the first Beovu injection and 20 days (range 7-25

days) in five eyes after receiving more than one Beovu injection. The most severely affected eyes

in the series featured occlusion of larger retinal arteries at the optic nerve or branches proximal to

the fovea, and demonstrated severe visual loss at 20/200 or worse when vasculitis was diagnosed

and showed limited improvement at the most recent follow-up. Authors noted that a history of

recent Beovu intravitreal injection combined with examination demonstrating the spectrum of

features observed in the case series likely rules out a systemic event, which otherwise could

occur in this age group. Baumal and colleagues found that “retinal vasculitis after brolucizumab

was typically occlusive and could involve the retinal arteries, veins, and potentially capillaries,

with a range in the severity of findings” and declared, “Brolucizumab is the first FDA-approved

anti-VEGF agent associated with noninfectious retinal vasculitis after intravitreal therapy”.

       58.     In another retrospective case series by the ASRS Research and Safety in

Therapeutics (“ReST”) Committee titled Occlusive retinal vasculitis following intravitreal

brolucizumab, Witkin et al. analyzed the characteristics of 26 post-marketing cases of retinal

vasculitis following intravitreal Beovu administration in 25 patients which were reported to

ASRS through April 1, 2020. In this study, retinal vasculitis presented after one Beovu injection

in 11 (42%) eyes, after two injections in 11 (42%) eyes, and after three injections in four (16%)

eyes. Authors noted that 22 (85%) eyes were reported by the treating physician as having

occlusive vasculitis, with a mean time to presentation of 26 days (range, 3-63 days) from the

most recent Beovu injection, and 46 days (range, 15-146 days) from the first Beovu injection. All



                                                 14
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 15 of 42 - Page ID # 15




patients had previously been treated with other anti-VEGF agents with no history of anti-VEGF-

associated inflammation, and no Beovu injections were given in the presence of intraocular

inflammation according to the reporting physicians. Of note, 20 (77%) patients included in this

case series were stated to have switched from other VEGF inhibitors to Beovu for the purpose of

“Extend[ing] treatment interval”, consistent with Novartis’ marketing efforts. Authors also noted

that they found no identifiable associations with product lot numbers, as these events were

reported with Beovu from eight different lots administered by 20 different physicians, and

expressed that there was no indication of an association with any ocular disorders, autoimmune

diseases, drug allergies, or other medical disorders, ruling out alternative causation.

       59.     Despite the clear risk of post-injection retinal vasculitis and vascular occlusion,

the 13-member ReST Committee, five of whom have stock ownership in, receive fees or

research support from, or serve as consultants to Novartis, did not recommend against continued

use of Beovu. However, they did advise, “Because of the potentially severe nature of the

consequences of retinal vasculitis secondary to brolucizumab, caution is advised when

considering injection of brolucizumab in monocular patients or when bilateral injections are

being contemplated”.

       60.     The findings of the external Safety Review Committee, previously discussed

above, were formally published in November 2020 in an article titled Risk of Inflammation,

Retinal Vasculitis and Retinal Occlusion-Related Events with Brolucizumab: Post-Hoc Review of

HAWK and HARRIER. In addition to reiterating the data previously disclosed in the June 2020

report, Mones et al. provided additional detail and context to the events of retinal vasculitis and

retinal vascular occlusion that occurred in the clinical trials for Beovu. The authors took care to

emphasize that their review was limited only to the 60 patients for whom investigators reported



                                                 15
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 16 of 42 - Page ID # 16




intraocular inflammation and did not include all patients enrolled in the clinical trials. As such,

they noted “Additional cases may have been identified if the SRC had applied the conservative

review to all patients in the two studies” and stated “The actual event rate may have been higher

than reported by the investigators, particularly if some of the cases were minimally symptomatic

or asymptomatic”. Based on the data that was made available to the committee, there were eight

cases of at least moderate visual acuity loss (≥15 ETDRS letters) among eyes with definite or

probable intraocular inflammation, five of which were severe (≥30 ETDRS letters), and seven of

these cases occurred in eyes with definite or probable intraocular inflammation with concomitant

retinal vasculitis and retinal vascular occlusion. In eyes with definite or probable intraocular

inflammation, the incidence of retinal vasculitis was 72.0%; in eyes with intraocular

inflammation and retinal vasculitis, the incidence of retinal occlusion was 63.9%. Approximately

three quarters of cases of each event occurred within six months of the first Beovu injection, and

half of cases occurred within the first three months following the first Beovu injection. Mones et

al. discussed some of the limitations of the imaging performed by the study investigators and

made available for their review, commenting that “fluorescein angiograms were usually not

widefield and limited in number, preventing the assessment of peripheral vasculitis signs and

retinal blood flow”. Authors concluded, “this rigorous analysis of cases of definite/probable IOI

that occurred in the phase 3 HAWK and HARRIER clinical trials identified a number of cases

with signs of retinal vasculitis with or without signs of retinal vascular occlusion, and such

events were associated with increased risk of visual acuity loss”.

       61.     Case reports describing patients who experienced retinal vasculitis and/or retinal

vascular occlusive events following intravitreal administration of Beovu have also been

published in the peer-reviewed medical literature.



                                                16
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 17 of 42 - Page ID # 17




       62.     In an article titled Retinal arterial occlusive vasculitis following intravitreal

brolucizumab administration, Haug et al. presented a published report of vascular occlusion with

vasculitis after intravitreal injection of Beovu for wet AMD. The patient, who had received

multiple intravitreal ranibizumab treatments previously in both eyes without complication,

reported loss of vision with light sensitivity in both eyes four weeks after bilateral intravitreal

Beovu injection. After excluding other potential etiologies, and given the temporal relationship

with administration of Beovu, the patient in this case was diagnosed with “possible delayed or

type IV hypersensitivity to brolucizumab”.

       63.     In a publication titled Severe vision loss secondary to retinal arteriolar occlusion

after multiple intravitreal brolucizumab administrations, Jain et al. reported on a patient who

presented with sudden blurry vision and floaters without pain or redness following her third

injection of Beovu. The patient had previously received treatment with bevacizumab,

ranibizumab, and aflibercept without incident. Upon examination the patient was found to have

multiple retinal arteriolar occlusions which caused “severe loss of vision”. After a thorough

work-up and exclusion of other potential causal factors, the patient was ultimately diagnosed

with “retinal arteriolar occlusion associated with repeated intravitreal brolucizumab

administrations”.

       64.     In their discussion, Jain et al. pointed out that data from the HAWK and

HARRIER clinical trials as presented at the 43rd Annual Meeting of the Macula Society

indicated six cases of retinal artery occlusion (including terms of retinal artery thrombosis,

retinal artery occlusion, and retinal artery embolism) occurred in the brolucizumab 6mg patients.

They then made the observation that these data were “different than the published Phase 3 data

of the HAWK and HARRIER studies which reported only 3 cases of retinal artery



                                                17
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 18 of 42 - Page ID # 18




occlusion/thrombosis”.

       65.     In a publication titled Retinal Vasculitis After Administration of Brolucizumab

Resulting in Severe Loss of Visual Acuity, Kondapalli et al. reported on a patient who

experienced immediate blurry vision with clinically-significant boxcarring of the retinal arteries

following her second injection of Beovu. This patient had previously been treated with

bevacizumab and aflibercept without experiencing any intraocular inflammation or other

complications. The patient was noted to have no visual improvement at her most recent follow-

up, approximately five weeks post-injection. Fungal and viral etiologies were ruled out, and the

patient was diagnosed with “occlusive retinal vasculitis associated with intravitreal

administration of brolucizumab in the setting of neovascular age-related macular degeneration”.

       66.     In a publication titled Brolucizumab-related retinal vasculitis with exacerbation

following ranibizumab retreatment: A clinicopathologic case study, Iyer et al. described a case

involving a patient who was found to have retinal vasculitis and intraocular inflammation after

presenting with pain, ocular aches, floaters and decreased visual acuity one week following her

third injection of Beovu. As with other reports, this patient had previously received regular

intravitreal treatments with bevacizumab, aflibercept, and ranibizumab without incident. In

discussing the matter, authors commented, “Retinal occlusive vasculitis with intraocular

inflammation has been a devastating adverse event for brolucizumab, leading to blinding visual

outcomes for many patients. Although intraocular inflammation has been seen with other anti-

VEGF medications, severe vision loss due to retinal occlusive vasculitis has not been reported.”

       67.     Based on the significant safety issue related to retinal vasculitis and retinal artery

occlusion, Rosenfeld & Browning explained in their recent editorial titled Is This a 737 Max

Moment for Brolucizumab?, “[w]e have stopped using brolucizumab because of the associated



                                                18
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 19 of 42 - Page ID # 19




inflammation. Our patients have alternatives without incurring this risk”. Making note of the

unusual nature of the inflammation in that it is associated with “occlusive vasculitis and

irreversible severe vision loss”, they pointed out that “[t]he retinal community had not reported

this type of vision-threatening occlusive retinal vasculitis after intravitreal injections of other

commonly used anti-VEGF drugs”. Finally, the authors stressed, “[I]t is our view that intravitreal

injections of brolucizumab should stop. Brolucizumab is not the only drug that can be used for

the treatment of eAMD. In the face of the known risk, its use is unwarranted.”

         68.   In response to the Rosenfeld & Browning editorial, Kayath & Sauer (two Novartis

employees) used a public platform to attempt to defend Novartis’ handling of the matter and

made clear that Novartis did not appreciate independent ophthalmologists shedding light on the

undisclosed safety issues with Beovu and advising against its further use. The authors noted, “we

believe the choice of treatment should ultimately be left to individual treating physicians and

their patients, after appropriate evaluation of the benefit-risk profile of the product” and “[a]t

Novartis, we support individual physicians, who we believe, whether or not they choose to use

brolucizumab, are able to make the best treatment choices for their patients”. At no point in this

published response did these Novartis employees take responsibility or apologize for their failure

to present accurate data concerning adverse events in clinical trials or for putting patients at risk

for severe vision loss that otherwise could have been prevented had they not been exposed to

Beovu.

         69.   Rosenfeld & Browning subsequently issued a reply criticizing the published

response letter by Kayath & Sauer. The authors pointed out that “Their letter fails to disclose the

recent clarifications in the HAWK and HARRIER trial data, and by doing so they fail to reveal

the true risks and benefits for the patients who might be given brolucizumab”. Noting that the



                                                 19
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 20 of 42 - Page ID # 20




external Safety Review Committee found that incidences of retinal vasculitis and retinal vascular

occlusion were higher in the HAWK and HARRIER trials than previously reported, Rosenfeld &

Browning commented, “[t]hese data, and the discrepancy from the previously released results, in

addition to the cases arising from the community use of brolucizumab, raise red flags”. In

response to Novartis’ contention that the overall rate of vision loss was comparable between

Beovu and aflibercept groups in the clinical trials, the authors noted that “this comparison is

flawed”, and such an assessment must instead be “based on the risk of vision loss from the drug

and not from the natural history of disease progression after anti–vascular endothelial growth

factor injections”. Mirroring their statements in the original editorial, Rosenfeld & Browning

commented “we believe that the benefits of brolucizumab are not worth the risks compared with

similarly effective therapies that do not have the same risk of an occlusive vasculitis” and stated

“we reiterate our recommendation that a moratorium be imposed on the use of brolucizumab

until the cause is discovered for these inflammatory side effects and until remedies are devised”.

The authors finally declared, “It comes down to a simple question for Novartis and the

vitreoretinal community: how many more patients need to lose vision before this moratorium is

implemented?”

       70.     Echoing the concerns expressed by Rosenfeld & Browning, other retinal practices

have also made the decision not to use Beovu in light of the significant safety issues involving

retinal vasculitis and retinal vascular occlusion. For example, California-based The Retina

Partners explained in a recent article, “Given that other safe and effective therapies exist for

neovascular AMD, and that we currently have no way of predicting who will be affected by

occlusive vasculitis, we have elected to avoid Beovu until safety can be demonstrated”. They

further noted, “many retina specialists, including our group, believe that odds of 1 in 50 that an



                                                20
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 21 of 42 - Page ID # 21




injection could result in vascular occlusion is unacceptable – especially when some of these

patients will end up with severely and permanently reduced visual acuity, and/or scotoma”.

       71.     Researchers have identified biologically plausible mechanisms though which

Beovu can cause retinal vasculitis and/or retinal vascular occlusion events.

       72.     Various hypotheses have been proposed, including that the pathogenic mechanism

involves the formation of local antibodies, or patient factors such as prior anti-VEGF treatment

use, human leukocyte antigens, immune status, and causative comorbidities are potential culprits.

       73.     According to Novartis, “The proprietary innovative structure results in a small

molecule (26 kDa) with potent inhibition of, and high affinity to, all VEGF-A isoforms. Beovu is

engineered to deliver a high concentration of drug, thus providing more active binding agents.”

       74.     Given these unique attributes, certain researchers have proposed that the distinct

molecular structure of Beovu is responsible for the events of retinal vasculitis and retinal

vascular occlusion. As noted by Jain et al. in Severe vision loss secondary to retinal arteriolar

occlusion after multiple intravitreal brolucizumab administrations, “[i]t could be theorized that

the observed adverse event is attributed to the more potent VEGF blockade, owing to the

properties of the brolucizumab molecule.” Similarly, in Occlusive retinal vasculitis following

intravitreal brolucizumab, Witkin et al. stated “[i]t is possible that because of its more potent

anti-VEGF effect, brolucizumab may have a high enough anti-VEGF effect to cause retinal

arteriolar constriction and occlusive vasculopathy compared with other anti-VEGF agents.”

       75.     In a publication titled Brolucizumab-related retinal vasculitis with exacerbation

following ranibizumab retreatment: A clinicopathologic case study, Iyer et al. also discussed the

potential for the unique characteristics of Beovu to confer greater immunological effects than

other VEGF inhibitor products, as they postulated “Brolucizumab may be more immunogenic



                                                21
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 22 of 42 - Page ID # 22




than other anti-VEGF agents by virtue of its relative small size and consequent ability to unfold

which exposes epitopes that may not be recognized by the immune system. Alternatively during

the post-translational modification process of protein fragments like brolucizumab, structural

changes such as cleavage and cross-linking of the protein may result in the creation of new

protein epitopes. These new protein structures could lead to formation of aggregates, which can

significantly enhance immunogenicity.”

       76.     Several researchers have also proposed that the retinal vasculitis and/or retinal

vascular occlusion observed following exposure to Beovu is potentially a result of a type III or

type IV hypersensitivity reaction.

       77.     A hypersensitivity reaction is an inappropriate or over-reactive immune response

to an antigen resulting in undesirable effects in the human body. In a type III hypersensitivity

reaction, an abnormal immune response is mediated by the formation of antigen-antibody

aggregates called immune complexes, which can precipitate in various tissues and trigger the

classical    complement    pathway.   Complement      activation   leads   to   the   recruitment

of inflammatory cells that release lysosomal enzymes and free radicals at the site of immune

complexes, causing tissue damage. A type IV hypersensitivity reaction, also referred to as a

delayed hypersensitivity reaction because it takes more than 12 hours to develop, is mediated by

T cells that provoke an inflammatory reaction against exogenous or endogenous antigens. After

antigen exposure, an initial local immune and inflammatory response occurs that attracts

leukocytes. Then the antigen, engulfed by macrophages and monocytes, is presented to T cells,

which then becomes sensitized and activated. Type IV drug hypersensitivity occurs when various

drug particles bind to a T cell receptor, even if not metabolized by antigen-presenting cells or

presented by major histocompatibility complex molecules.



                                               22
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 23 of 42 - Page ID # 23




       78.     Pathologic findings in patients presenting with retinal vasculitis and/or retinal

vascular occlusion following Beovu administration that support the plausibility of a type III or

type IV delayed hypersensitivity reaction include the presence of anti-drug antibodies and

elevated T cells and B cells.

       79.     According to Iyer et al., “Among findings favoring type III hypersensitivity are

frequent demonstration of anti-drug antibodies in the Hawk and Harrier trials, delayed onset

retinal vasculitis, and some clinical overlap with hemorrhagic occlusive retinal vasculitis which

is also postulated to involve type III hypersensitivity.” The case reported by Iyer and colleagues

also demonstrated the presence of both T cells and B cells in vitreous sample staining.

       80.     Regarding the Phase III clinical trials for Beovu, the FDA also found, “Among

subjects with treatment-emergent antibodies, a higher number of intraocular inflammation events

were observed”.

       81.     Novartis has also commented on anti-drug antibodies observed during clinical

trials, noting “In a post-hoc unmasked assessment of the Phase III HAWK and HARRIER data,

there was an observed trend toward increased incidence of [retinal vasculitis and/or retinal

vascular occlusion] in patients with treatment emergent (boosted/induced) anti-drug antibodies

(ADAs)”.

       82.     Beovu is a monoclonal antibody, which are complex, laboratory-made proteins

that mimic the body’s immune system in order to fight off infections or suppress disease

processes, and may cause immunogenicity. As pointed out by Sharma et al. in their publication

Brolucizumab and immunogenicity, “Type III hypersensitivity reactions (HSR) to the

[monoclonal antibodies] including anti-VEGF agents used for oncological indications have been

reported to cause vasculitis”.



                                                23
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 24 of 42 - Page ID # 24




       83.     The case of abicipar pegol also serves as a strong analogy to the instant matter.

Abicipar pegol is an investigational anti-VEGF therapy currently under joint development by

Allergan and Molecular Partners for the treatment of patients with wet AMD. Similar to Beovu,

abicipar pegol has a small molecular weight of 32 kDa, has been shown to have high affinity for

binding with its cellular targets, and has demonstrated a longer period of effectiveness when

compared with older VEGF inhibitors at equal molar doses, allowing for longer dosing intervals.

Drawing a comparison between Beovu and abicipar pegol, in a publication titled Brolucizumab-

related retinal vasculitis: emerging disconnect between clinical trials and real world, Sharma et

al. (2020) noted, “[t]he common aspect of these molecules is the low molecular weight, a

different structure compared to the previous anti-VEGF molecules, and the occurrence of an

emerging phenomenon of retinal vasculitis in the phase 3 trials.”

       84.     On June 26, 2020 Allergan and Molecular Partners announced that the FDA had

issued a Complete Response Letter concerning the BLA for abicipar pegol in which the agency

indicated “the rate of intraocular inflammation observed following administration of Abicipar

pegol 2mg/0.05 mL results in an unfavorable benefit-risk ratio in the treatment of neovascular

(wet) age-related macular degeneration (AMD)”. Incidence of intraocular inflammation adverse

events in the two Phase III pivotal trials for abicipar pegol, CEDAR and SEQUOIA, was 15.4%,

15.3%, and 0.3% in the abicipar Q8, abicipar Q12, and ranibizumab Q4 groups, respectively.

       85.     A review of the safety data from CEDAR and SEQUOIA demonstrates a similar

trend to Beovu whereby a significantly greater number of adverse events involving retinal

vasculitis and retinal arterial occlusion were reported in the abicipar pegol-treated group

compared to the active comparator group treated with ranibizumab. Retinal vascular occlusion

(coded as retinal artery occlusion or retinal vein occlusion) was reported in eight patients



                                               24
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 25 of 42 - Page ID # 25




assigned to abicipar pegol groups in CEDAR and SEQUOIA while only one patient assigned to

ranibizumab experienced retinal vasculitis. Retinal vasculitis was reported in 17 patients

assigned to abicipar pegol groups in CEDAR and SEQUOIA while no patients assigned to

ranibizumab experienced retinal vasculitis.

        86.    Given the significant underreporting of retinal vasculitis and retinal vascular

occlusion by Novartis from its clinical trials it remains questionable whether the FDA would

have even approved Beovu had these rates been properly reported to the agency at the time the

drug was being evaluated for approval.

        87.    In addition to misreporting the safety data from the HAWK and HARRIER

clinical trials as demonstrated by the external Safety Review Committee reanalysis, Novartis has

misled healthcare providers and the public by consistently downplaying the frequency at which

retinal vasculitis and/or retinal vascular occlusion adverse events have occurred in patients

treated with Beovu.

        88.    On March 2, 2020, Novartis issued a press release regarding “reported cases of

severe vision loss, inflammation and potential retinal vasculitis in patients treated with Beovu” in

which it stated, “[w]e believe the incidence of these events remains consistent with or below the

package insert”.

        89.    Again, on March 11, 2020, Novartis issued a press release in which it stated “[t]he

rate of the reported post-marketing events remains consistent with or below the approved

prescribing information”. However, during March 2020 the United States prescribing

information cited an incidence rate of 1% for retinal artery occlusion occurring in the HAWK

and HARRIER clinical trials and cited no incidence rate for, nor made any reference to retinal

vasculitis.



                                                25
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 26 of 42 - Page ID # 26




       90.     In April 2020, Novartis’ Chief Executive Officer Vas Narasimhan, citing the

incidence of these adverse events, was quoted as stating they are “very rare, with about 1 to 2

cases in 10,000 injections”. Despite this statement citing an incidence rate even lower than

Novartis had cited just the month prior, Novartis nonetheless issued another press release on

April 8, 2020 in which it stated that it was initiating an update to the prescribing information for

Beovu after it “concluded that there is a confirmed safety signal of rare adverse events of ‘retinal

vasculitis and/or retinal vascular occlusion that may result in severe vision loss’”.

       91.     Also wildly inconsistent with Novartis’ earlier statements, as reported by

BioPharma Dive on April 9, 2020, after a review of Beovu postmarketing data “Novartis found

retinal artery occlusion, inflammation of blood vessels in the eye — known as vasculitis — or

severe vision loss occurred in 8.75 to 10.08 out of 10,000 injections for five weeks spanning Feb.

28 to March 27”.

       92.     Following the emergence of the safety issues discussed herein, Novartis created a

webpage which provides data on the incidence of events of retinal vasculitis and retinal vascular

occlusion which have been reported in the postmarketing setting since October 2019. By

reviewing the data presented on this website, it can be seen that Novartis has consistently

downplayed and continues to downplay the frequency with which these adverse events have

actually occurred in patients treated with Beovu, and that the frequency at which these events are

occurring continues to rise.

       93.     As of July 24, 2020, Novartis’ postmarketing data website for Beovu cited the

following incidence rates for the adverse events of interest: 2.73 reports of retinal vasculitis per

10,000 injections; 2.64 reports of retinal vascular occlusion per 10,000 injections; 4.76 reports of

concomitant retinal vasculitis and retinal vascular occlusion per 10,000 injections; and when all



                                                 26
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 27 of 42 - Page ID # 27




categories are combined, 10.13 reports of retinal vasculitis, retinal vascular occlusion, or retinal

vasculitis with retinal vascular occlusion per 10,000 injections.

       94.     As of September 25, 2020, Novartis’ postmarketing data website for Beovu cited

the following incidence rates for the adverse events of interest: 4.50 reports of retinal vasculitis

per 10,000 injections; 3.00 reports of retinal vascular occlusion per 10,000 injections; 6.14

reports of concomitant retinal vasculitis and retinal vascular occlusion per 10,000 injections; and

when all categories are combined, 13.64 reports of retinal vasculitis, retinal vascular occlusion,

or retinal vasculitis with retinal vascular occlusion per 10,000 injections.

       95.     As of October 23, 2020, Novartis’ postmarketing data website for Beovu cited the

following incidence rates for the adverse events of interest: 5.13 reports of retinal vasculitis per

10,000 injections; 3.22 reports of retinal vascular occlusion per 10,000 injections; 6.12 reports of

concomitant retinal vasculitis and retinal vascular occlusion per 10,000 injections; and when all

categories are combined, 14.50 reports of retinal vasculitis, retinal vascular occlusion, or retinal

vasculitis with retinal vascular occlusion per 10,000 injections.

       96.     As of November 20, 2020, Novartis’ postmarketing data website for Beovu cited

the following incidence rates for the adverse events of interest: 5.08 reports of retinal vasculitis

per 10,000 injections; 3.24 reports of retinal vascular occlusion per 10,000 injections; 7.16

reports of concomitant retinal vasculitis and retinal vascular occlusion per 10,000 injections; and

when all categories are combined, 15.47 reports of retinal vasculitis, retinal vascular occlusion,

or retinal vasculitis with retinal vascular occlusion per 10,000 injections.

       97.     As of June 30, 2020, the same month the Beovu product labeling was revised to

add a warning regarding retinal vasculitis and/or retinal vascular occlusion, 85 cases of retinal

vasculitis and 3 cases of ocular vasculitis had been reported to FAERS wherein Beovu was



                                                 27
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 28 of 42 - Page ID # 28




identified as the suspect product. Beovu was also identified as the suspect product in 43 cases of

retinal artery occlusion, 38 cases of retinal vascular occlusion, and 3 cases of retinal vein

occlusion reported to FAERS as of June 30, 2020. These numbers have been reported, although

based on well-established reporting principles, these numbers vastly underestimate the true

number of these events occurring in Beovu users. Further, as specifically noted by Mones et al.

in their publication regarding Beovu-related retinal vasculitis and retinal vascular occlusion,

when it comes to postmarketing adverse event data, there is a “considerable possibility of

underreporting”.

        98.     Consistent with the large and growing body of evidence demonstrating a causal

relationship between Beovu and retinal vasculitis and retinal vascular occlusion, and that Beovu

confers a greater risk of vision-threatening inflammatory adverse effects than alternative anti-

VEGF treatments, Novartis has itself admitted to such an association. In a Novartis-funded and

authored review titled Brolucizumab: evolution through preclinical and clinical studies and the

implications for the management of neovascular age-related macular degeneration, Nguyen et

al. admit to the causal relationship between Beovu and the injuries complained of herein, stating,

“Amidst the reports of ocular inflammation, including occlusive retinal vasculitis with significant

visual loss, that is associated with brolucizumab administration in eyes with neovascular

AMD” (emphasis added).

        99.     As a direct and proximate result of the dangerous and defective nature of Beovu

as described herein, Plaintiff suffered severe bodily injury, and resulting pain and suffering,

disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life, expense of

hospitalization, medical and treatment. The losses are permanent and Plaintiff will continue to

suffer the losses in the future.



                                                28
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 29 of 42 - Page ID # 29




                                  FIRST CAUSE OF ACTION
                            STRICT LIABILITY – FAILURE TO WARN

       100.    Plaintiffs incorporate by reference herein each of the allegations heretofore set

forth in this Complaint as though fully set forth herein.

       101.    At all times relevant hereto, Beovu was defective and unreasonably dangerous

when it left the possession of Defendants in that it failed to contain warnings of an adequate or

sufficient nature as to alert consumers and physicians, including Plaintiff and Plaintiff’s

healthcare providers, to the dangerous risks associated therewith, including, but not limited, to its

propensity to cause serious and permanent eye injuries including those which Plaintiff sustained.

These risks and dangers were known and/or reasonably knowable by Defendants prior to and

during the time which Plaintiff was prescribed and ingested Beovu.

       102.    At all times relevant hereto, Defendants failed to provide sufficient warnings and

instructions that would have put the general public, including Plaintiff and Plaintiff’s physicians,

on notice of the dangers and adverse effects caused by ingestion of Beovu, including, but not

limited to intraocular inflammation, retinal vasculitis, retinal vascular occlusion, and other

serious vision problems.

       103.    Defendants failed to provide warnings of such risks and dangers to Plaintiff and

Plaintiff’s healthcare providers as described herein, and further, concealed the known risks and

dangers and failed to warn of known or scientifically knowable risks and dangers associated with

Beovu from patients, the medical community, and consumers, including Plaintiff, and Plaintiff’s

healthcare providers.

       104.    Plaintiff was prescribed and did ingest Defendants’ Beovu in a manner consistent

with and as intended by Defendants.

       105.    Ordinary patients and consumers, such as Plaintiff, could not have discovered or

                                                 29
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 30 of 42 - Page ID # 30




recognized any relevant potential risks and dangerous defects in Defendants’ Beovu through the

exercise of reasonable care within their capacity.

        106.    Defendants, as entities materially involved in the development, testing,

manufacture, sale and/or distribution of Beovu, are held to the level of knowledge of an expert in

the field.

        107.    Plaintiff individually, and through her prescribing physician, reasonably relied

upon the skill, superior knowledge, and judgment of Defendants.

        108.    Despite their possession of knowledge regarding these risks and a their duty to

adequately warn of severe and dangerous adverse events associated with use of Beovu,

Defendants failed to properly warn the medical community and consumers, including Plaintiff

and Plaintiff’s healthcare providers, that use of Beovu was associated with an increased risk of

serious vision problems including intraocular inflammation, retinal vasculitis, retinal vascular

occlusion, and other serious vision problems.

        109.    Beovu was designed, manufactured, distributed, sold and/or supplied by

Defendants, and was marketed while defective due to inadequate warnings, instructions, labeling

and/or inadequate testing in light of Defendants’ knowledge of Beovu’s innate risks and dangers

and attributable serious vision related adverse events.

        110.    As a direct and proximate result of the dangerous and defective nature of Beovu,

Plaintiff suffered retinal artery occlusion and other serious eye injuries, and resulting pain and

suffering, disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life,

expense of hospitalization, and medical treatment. The losses are permanent and the Plaintiff

will continue to suffer the losses in the future.




                                                    30
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 31 of 42 - Page ID # 31




                                     SECOND CAUSE OF ACTION
                                          NEGLIGENCE

       111.    Plaintiff incorporates by reference herein each of the allegations heretofore set

forth in this Complaint as though fully set forth herein.

       112.    At all times relevant hereto, Defendants were under a duty to exercise reasonable

care in advertising, analyzing, assembling, compounding, designing, developing, distributing,

formulating, inspecting, labeling, manufacturing, marketing, packing, producing, promoting,

processing, researching, selling, and testing Beovu to ensure that use of Beovu did not result in

avoidable injuries.

       113.    At all times relevant hereto, Defendants owed a duty to consumers, physicians,

and the general public to assess, manage, and communicate the risks, dangers, and adverse

effects of Beovu, and to warn consumers and the medical community, including Plaintiff and

Plaintiff’s healthcare providers, of those risks, dangers, and adverse effects.

       114.    Defendants’ duties include, but are not limited to, carefully and properly

advertising,   analyzing,   assembling,    compounding,     designing,    developing,   distributing,

formulating, inspecting, labeling, manufacturing, marketing, packing, producing, promoting,

processing, researching, selling, and testing Beovu, which was placed in the stream of

commerce, and providing adequate information regarding the appropriate use of Beovu.

       115.    Defendants negligently breached the above-described duties to Plaintiff by

committing negligent acts and/or omissions, including, but not limited to the following:

       a. failing in their obligation to provide consumers and the medical community,
          including Plaintiff and Plaintiff’s healthcare providers, with accurate, adequate
          and clinically relevant information, data and warnings regarding the adverse
          health risks associated with use of Beovu, and/or that there existed safer
          alternative pharmaceutical drugs to treat AMD;

                                                 31
4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 32 of 42 - Page ID # 32




   b. failing to continually monitor, test, and analyze data regarding safety, efficacy, and
      the prescribing practices for Beovu;

   c. failing to review all adverse drug event information and to report any information
      bearing upon the adequacy and/or accuracy of its warnings, efficacy, or safety,
      including the risks and/or prevalence of side effects caused by Beovu to consumers
      and the medical community, including Plaintiff and Plaintiff’s healthcare
      providers;

   d. failing to provide adequate post-marketing warnings and instructions after Defendants
      knew or should have known of the significant risks of, among other things, adverse
      vision-related events and/or reactions, including, but not limited to an increased risk
      for intraocular inflammation, retinal vasculitis, retinal vascular occlusion and other
      severe vision problems associated with use of Beovu;

   e. failing to review all medical literature regarding Beovu and failing to report data
      regarding the adequacy and/or accuracy of its warnings, efficacy, or safety of Beovu;

   f. failing to disclose the results of the testing and other information in their possession
      regarding the potential for Beovu to cause vision-related adverse events including, but
      not limited to, an increased risk for intraocular inflammation, retinal vasculitis, retinal
      vascular occlusion and other severe vision problems;

   g. representing that Beovu was safe for use when, in fact, Defendants knew or should
      have known that it was unsafe for use and that Beovu use was associated with vision-
      related events and/or reactions, including, but not limited to an increased risk for
      intraocular inflammation, retinal vasculitis, retinal vascular occlusion and other
      severe vision problems;

   h. promoting and marketing Beovu for use despite the fact that Defendants knew or
      should have known that Beovu use was associated with vision-related adverse events
      and/or reactions, including, but not limited to an increased risk for intraocular
      inflammation, retinal vasculitis, retinal vascular occlusion and other severe vision
      problems;

   i. promoting and marketing Beovu as safe and effective for use when, in fact, it was
      unsafe, especially as compared to other available therapies to treat AMD;

   j. failing to act as reasonably prudent drug manufacturers in advertising, analyzing,
      assembling, compounding, designing, developing, distributing, formulating,
      inspecting, labeling, manufacturing, marketing, packaging, producing, promoting,
      processing, researching, selling, and testing Beovu;

   k. failing to exercise ordinary care in advertising, analyzing, assembling,

                                            32
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 33 of 42 - Page ID # 33




             compounding, designing, developing, distributing, formulating, inspecting,
             labeling, manufacturing, marketing, packing, producing, promoting, processing,
             researching, selling, and testing Beovu so as to reveal and communicate the risk of
             vision-related adverse events and/or reactions, including, but not limited to, an
             increased risk for intraocular inflammation, retinal vasculitis, retinal vascular
             occlusion and other severe vision problems to consumers and the medical
             community, including Plaintiff and Plaintiff’s healthcare providers;

       l. failing to conduct adequate post-marketing studies, non-clinical and clinical testing,
          and post-marketing surveillance and analyses to determine and subsequently
          communicate the safety profile and side effects associated with the use of Beovu;

       m. continuing to promote the safety and effectiveness of Beovu while downplaying its
          risks, even after Defendants knew or should have known of the significant risks of
          Beovu use;

       n. failing to provide consumers and the medical community, including Plaintiff and
          Plaintiff’s healthcare providers, with scientific data which indicated that Beovu was
          unreasonably dangerous due to its propensity to cause vision-related adverse events
          including, but not limited to, an increased risk for intraocular inflammation, retinal
          vasculitis, retinal vascular occlusion and other severe vision problems;

       o. negligently and carelessly over-promoting Beovu in a zealous and unreasonable
          manner, without regard for the potential dangers which it posed to users; and/or

       p. failing to adequately test Beovu on patients that had a prior history of VEGF use
          especially in light of the plan to market precisely to that population of patients.

       116.     Although Defendants knew or should have known that Beovu causes

unreasonably dangerous side effects, including an increased risk for intraocular inflammation,

retinal vasculitis, retinal vascular occlusion and other severe vision problems, they continue to

market Beovu, despite the fact there are safer and more or equally effective alternative therapies

to treat AMD.

      117.      Defendants knew or should have known that failure to exercise ordinary care, as

described herein, would result in serious injury to patients, such as Plaintiff.

      118.      As a direct and proximate result of the dangerous and defective nature of Beovu

Plaintiff suffered retinal artery occlusion and other serious eye injuries, and resulting pain and


                                                  33
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 34 of 42 - Page ID # 34




suffering, disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life,

expense of hospitalization, and medical care and treatment. The losses are permanent and the

Plaintiff will continue to suffer the losses in the future.

                                   THIRD CAUSE OF ACTION
                               FRAUDULENT MISREPRESENTATION

        119.    Plaintiff incorporates by reference herein each of the allegations heretofore set

forth in this Complaint as though fully set forth herein.

        120.    Defendants’ fraudulent, intentional and material misrepresentations and omissions

regarding the safety and efficacy of Beovu and of Beovu’s side effects, including that concerning

an increased risk for intraocular inflammation, retinal vasculitis, retinal vascular occlusion and

other severe vision problems were communicated to Plaintiffs directly through promotional

materials, advertising, product inserts, and the product monograph with the intent that Plaintiff

use Beovu.      The safety and efficacy of Beovu was also fraudulently and intentionally

misrepresented to Plaintiff’s healthcare providers with the intent that such misrepresentations

would result in Beovu being prescribed and administered to Plaintiff.

        121.    Defendants knew that the material representations they were making regarding the

safety, efficacy, and side effects of Beovu were false.

        122.    Defendants fraudulently and intentionally made misrepresentations and/or

actively concealed, suppressed, or omitted this material information with the intention and

specific desire to induce consumers and the medical community, including Plaintiff and

Plaintiff’s healthcare providers, to use, prescribe, and purchase Beovu.

        123.    Defendants fraudulently and intentionally knew that Plaintiff and/or Plaintiff’s

healthcare providers would rely upon such material misrepresentations and/or omissions in

selecting Beovu for the treatment of Plaintiff.

                                                   34
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 35 of 42 - Page ID # 35




       124.      Defendants made these material misrepresentations and/or omissions and actively

concealed adverse information at a time when they, their agents and/or their employees knew

that Beovu had certain defects, dangers, and characteristics that differed from what had been

represented to the medical community and the consuming public, including Plaintiff’s healthcare

providers and Plaintiff. Those misrepresentations and omissions include, but are not limited to,

the following:

       a. Defendants failed to disclose or actively concealed the fact that their preclinical and
          premarket clinical testing, and post-marketing surveillance was inadequate to
          sufficiently determine the safety and side effects of Beovu;

       b. Defendants failed to disclose or actively concealed data demonstrating that Beovu
          increased the risk of vision-related adverse events including, but not limited to,
          intraocular inflammation, retinal vasculitis, retinal vascular occlusion and other
          severe vision problems;

       c. Defendants failed to include or provide adequate warnings along with Beovu
          regarding potential and established risks, and the nature, scope, severity, and duration
          of any serious side effects of Beovu use, including, but not limited to, an increased
          risk of intraocular inflammation, retinal vasculitis, retinal vascular occlusion and
          other severe vision problems, when compared to other available therapies to treat
          AMD;

       d. Defendants concealed and misrepresented, and continue to conceal and misrepresent,
          past and present facts of which Defendants were aware, and concealed their
          knowledge of a link between the use of Beovu and dangerous side effects, including
          the increased risk of intraocular inflammation, retinal vasculitis, retinal vascular
          occlusion and other severe vision problems, to consumers and the medical
          community, including Plaintiff and Plaintiff’s healthcare providers;

       e. Defendants misrepresented the number of retinal vasculitis, retinal vascular
          occlusion, and intraocular inflammation adverse events suffered by patients in the
          Beovu clinical trials; and/or

       f. Defendants promoted Beovu as a safe and effective treatment for patients with a prior
          history of using other anti-VEGF therapies despite the fact that the Defendants had
          not properly studied Beovu in that patient population.

       125.      Defendants’ material misrepresentations and/or active concealment, suppression,

and omissions were perpetuated directly and/or indirectly by Defendants, their sales

                                                35
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 36 of 42 - Page ID # 36




representatives, employees, distributors, agents and/or detail persons, through databases,

printouts, monographs, product labeling and other information drafted, prepared, marketed, sold,

and supplied by Defendants, their sales representatives, employees, distributors, agents and/or

detail persons.

         126.     Defendants’ material misrepresentations and/or active concealment, suppression,

and omissions constitute a continuing tort.

         127.     Through its product inserts and other public statements, Defendants continue to

misrepresent the serious potential vision-related risks and complications associated with use of

Beovu.

         128.     Defendants had a post-sale duty to timely warn physicians including Plaintiff’s

healthcare providers, and consumers, such as Plaintiffs, about the potential risks and

complications associated with use of Beovu.

         129.     Defendants fraudulently and intentionally misrepresented the safety and efficacy

of Beovu in their labeling, advertising, product inserts, promotional materials, or other marketing

resources and materials.

         130.     If Plaintiff’s healthcare providers and Plaintiff had known the true facts

concerning the risks of Beovu use, in particular, the risk of vision-related adverse events and/or

reactions, including, but not limited to an increased risk for intraocular inflammation, retinal

vasculitis, retinal vascular occlusion and other severe vision problems, they would not have

prescribed or used Beovu and would have instead prescribed and used a safer alternative

pharmaceutical drug or no drug at all.

         131.     Plaintiff and Plaintiff’s healthcare providers’ reliance upon Defendants’ material

misrepresentations were justified, among other reasons, because said misrepresentations and



                                                  36
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 37 of 42 - Page ID # 37




omissions were made by individuals and entities who were in a position of knowledge of the true

facts concerning Beovu, while Plaintiff and Plaintiff’s healthcare providers were not in a position

to know the true facts concerning Beovu, and because Defendants overstated the benefits and

safety of Beovu, and concomitantly downplayed the risks of its use, including, but not limited to,

an increased risk for intraocular inflammation, retinal vasculitis, retinal vascular occlusion and

other severe vision problems, thereby inducing Plaintiff’s healthcare providers to prescribe and

Plaintiff to use Beovu, in lieu of other safer alternatives, or no drug at all.

        132.    As a direct and proximate result of the dangerous and defective nature of Beovu

Plaintiff suffered retinal artery occlusion and other serious eye injuries, and resulting pain and

suffering, disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life,

expense of hospitalization, and medical care and treatment. The losses are permanent and the

Plaintiff will continue to suffer the losses in the future.

                                    FOURTH CAUSE OF ACTION
                                 NEGLIGENT MISREPRESENTATION

        133.    Plaintiff incorporates by reference herein each of the allegations heretofore set

forth in this Complaint as though fully set forth herein.

        134.    Defendants’ negligent material misrepresentations and omissions regarding the

safety and efficacy of Beovu and of Beovu’s side effects, including that concerning an increased

risk for intraocular inflammation, retinal vasculitis, retinal vascular occlusion and other severe

vision problems were communicated to Plaintiffs directly through promotional materials,

advertising, product inserts, and the product monograph with the intent that Plaintiff use Beovu.

The safety and efficacy of Beovu was also negligently misrepresented to Plaintiff’s healthcare

providers with the intent that such misrepresentations would result in Beovu being prescribed

and administered to Plaintiff.

                                                   37
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 38 of 42 - Page ID # 38




       135.    Defendants either knew or should have known that the material representations

they were making regarding the safety, efficacy, and side effects of Beovu were false.

       136.    Defendants negligently made misrepresentations and/or actively concealed,

suppressed, or omitted this material information with the intention and specific desire to induce

consumers and the medical community, including Plaintiff and Plaintiff’s healthcare providers,

to use, prescribe, and purchase Beovu.

       137.    Defendants negligently knew or should have known that Plaintiff and/or

Plaintiff’s healthcare providers would rely upon such material misrepresentations and/or

omissions in selecting Beovu for the treatment of Plaintiff.

       138.    Defendants made these material misrepresentations and/or omissions and actively

concealed adverse information at a time when they, their agents and/or their employees knew or

should have known that Beovu had certain defects, dangers, and characteristics that differed

from what had been represented to the medical community and the consuming public, including

Plaintiff’s healthcare providers and Plaintiff. Those misrepresentations and omissions further

include, but are not limited to, the following:

           a. Defendants failed to disclose or actively concealed the fact that their preclinical
              and premarket clinical testing, and post-marketing surveillance was inadequate to
              sufficiently determine the safety and side effects of Beovu;

           b. Defendants failed to disclose or actively concealed data demonstrating that Beovu
              increased the risk of vision-related adverse events including, but not limited to,
              intraocular inflammation, retinal vasculitis, retinal vascular occlusion and other
              severe vision problems;

           c. Defendants failed to include or provide adequate warnings along with Beovu
              regarding potential and established risks, and the nature, scope, severity, and
              duration of any serious side effects of Beovu use, including, but not limited to, an
              increased risk of intraocular inflammation, retinal vasculitis, retinal vascular
              occlusion and other severe vision problems, when compared to other available
              therapies to treat AMD;


                                                  38
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 39 of 42 - Page ID # 39




            d. Defendants concealed and misrepresented, and continue to conceal and
               misrepresent, past and present facts of which Defendants were aware, and
               concealed their knowledge of a link between the use of Beovu and dangerous side
               effects, including the increased risk of intraocular inflammation, retinal vasculitis,
               retinal vascular occlusion and other severe vision problems, to consumers and the
               medical community, including Plaintiff and Plaintiff’s healthcare providers;

            e. Defendants misrepresented the number of retinal vasculitis, retinal vascular
               occlusion, and intraocular inflammation adverse events suffered by patients in the
               Beovu clinical trials; and/or

            f. Defendants promoted Beovu as a safe and effective treatment for patients with a
               prior history of using other anti-VEGF therapies despite the fact that the
               Defendants had not properly studied Beovu in that patient population.

         139.     Defendants’ material misrepresentations and/or active concealment, suppression,

and omissions were perpetuated directly and/or indirectly by Defendants, their sales

representatives, employees, distributors, agents and/or detail persons, through databases,

printouts, monographs, product labeling and other information drafted, prepared, marketed, sold,

and supplied by Defendants, their sales representatives, employees, distributors, agents and/or

detail persons.

         140.     Defendants’ material misrepresentations and/or active concealment, suppression,

and omissions constitute a continuing tort.

         141.     Through its product inserts and other public statements, Defendants continue to

misrepresent the serious potential vision-related risks and complications associated with use of

Beovu.

         142.     Defendants had a post-sale duty to timely warn physicians including Plaintiff’s

healthcare providers, and consumers, such as Plaintiffs, about the potential risks and

complications associated with use of Beovu.

         143.     Defendants negligently misrepresented the safety and efficacy of Beovu in their

labeling, advertising, product inserts, promotional materials, or other marketing resources and

                                                 39
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 40 of 42 - Page ID # 40




materials.

        144.    If Plaintiff’s healthcare providers and Plaintiff had known the true facts

concerning the risks of Beovu use, in particular, the risk of vision-related adverse events and/or

reactions, including, but not limited to, an increased risk for intraocular inflammation, retinal

vasculitis, retinal vascular occlusion and other severe vision problems, they would not have

prescribed or used Beovu and would have instead prescribed and used a safer alternative

pharmaceutical drug or no drug at all.

        145.    Plaintiff and Plaintiff’s healthcare providers’ reliance upon Defendants’ material

misrepresentations were justified, among other reasons, because said misrepresentations and

omissions were made by individuals and entities who were in a position of knowledge of the true

facts concerning Beovu, while Plaintiff and Plaintiff’s healthcare providers were not in a position

to know the true facts concerning Beovu, and because Defendants overstated the benefits and

safety of Beovu, and concomitantly downplayed the risks of its use, including, but not limited to,

an increased risk for intraocular inflammation, retinal vasculitis, retinal vascular occlusion and

other severe vision problems, thereby inducing Plaintiff’s healthcare providers to prescribe and

Plaintiff to use Beovu, in lieu of other safer alternatives, or no drug at all.

        146.    As a direct and proximate result of the dangerous and defective nature of Beovu

Plaintiff suffered retinal artery occlusion and other serious eye injuries, and resulting pain and

suffering, disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life,

expense of hospitalization, and medical care and treatment. The losses are permanent and the

Plaintiff will continue to suffer the losses in the future.

                                       FIFTH CAUSE OF ACTION
                                         PUNITIVE DAMAGES

        147.    Plaintiff incorporates by reference herein each of the allegations heretofore set

                                                   40
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 41 of 42 - Page ID # 41




forth in this Complaint as though fully set forth herein.

        148.   As discussed herein, Defendants have intentionally misrepresented the clinical

trial data for Beovu to FDA, healthcare providers, and the general public in order to mask the

true risk of retinal vascular occlusion, retinal vasculitis, intraocular inflammation, and other

severe eye injuries related to Beovu use. Those misrepresentations continue to the present.

        149.   Defendants have engaged in marketing efforts seeking to induce healthcare

providers to switch their patients from other anti VEGF agents to Beovu despite lacking the

necessary evidence to demonstrate that Beovu is safe and effective in this population and despite

affirmative evidence that the drug is not safe in this patient population.

        150.   Defendants have intentionally misled healthcare providers and the general public

in making non-inferiority claims for Beovu as compared to other anti VEGF agents despite

possessing the knowledge that these claims are false.

        151.   Defendants have intentionally failed to properly warn healthcare providers about

the true risk of retinal vasculitis, retinal vascular occlusion, intraocular inflammation, and other

severe eye injuries related to Beovu use despite possessing knowledge that Beovu causes these

serious adverse events.

        152.   Defendants’ actions were willful and malicious in that Defendants’ conduct was

carried on with a conscious disregard for the safety and rights of Plaintiff. Defendants’

unconscionable conduct thereby warrants an assessment of exemplary and punitive damages

against Defendants in an amount appropriate to punish Defendants, and deter similar conduct in

the future.

        153.   As a direct and proximate result of the dangerous and defective nature of Beovu

Plaintiff suffered retinal artery occlusion and other serious eye injuries, and resulting pain and



                                                 41
  4:21-cv-03014-JMG-MDN Doc # 1 Filed: 01/19/21 Page 42 of 42 - Page ID # 42




suffering, disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life,

expense of hospitalization, and medical care and treatment. The losses are permanent and the

Plaintiff will continue to suffer the losses in the future.

        WHEREFORE, Plaintiff prays for judgment against Defendants, as follows:

            a. For general damages in an amount to be proven at the time of trial;

            b. For special damages in an amount to be proven at the time of trial;

            c. For exemplary and punitive damages in an amount to be proven at trial, and

                sufficient to punish Defendants or to deter Defendants and others from repeating

                the injurious conduct alleged herein;

            d. For pre-judgment and post-judgment interest on the above general and special

                damages;

            e. For costs of this suit and attorneys’ fees; and

            f. All other relief that this Court deems necessary, proper, and just.



                                                        Respectfully submitted,

Dated: January 19, 2021
                                                        /s/ Brandon L. Bogle
                                                        Brandon L. Bogle, Esq. FL Bar #52624
                                                        Levin, Papantonio, Rafferty, Proctor,
                                                          Buchanan, O’Brien, Barr & Mougey, P.A.
                                                        316 South Baylen Street, Suite 600
                                                        Pensacola, Florida 32502
                                                        bbogle@levinlaw.com
                                                        (850) 435-7043 (Telephone)
                                                        (850) 435-7020 (Facsimile)

                                                        Attorney for Plaintiff




                                                   42
